 


109 HR 3314 IH: To direct the Secretary of Agriculture to transfer certain land within the Ottawa National Forest to the Lac Vieux Desert Band of Lake Superior Chippewa Indians, and for other purposes.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3314 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To direct the Secretary of Agriculture to transfer certain land within the Ottawa National Forest to the Lac Vieux Desert Band of Lake Superior Chippewa Indians, and for other purposes. 
 
 
1.Land transfer to indian tribe
(a)Requirement for transferThe Secretary of Agriculture shall transfer all right, title, and interest of the United States in and to the land described in subsection (b) for cultural preservation, without consideration, to the the Lac Vieux Desert Band of Lake Superior Chippewa Indians.
(b)Description of landThe land to be transferred under subsection (a) is the approximately 46 acres located within the Ottawa National Forest in Watersmeet Township, Gogebic County, Michigan, Michigan Meridian, and further described as follows: G.L. 1 (W 1/2 of the SW 1/4 ), section 5, T43N, R38W.
(c)Reverter under certain conditionsAll right, title, and interest of the Lac Vieux Desert Band of Lake Superior Chippewa Indians in and to the land transferred pursuant to subsection (a) shall immediately revert to the United States to be administered by the Secretary of Agriculture as part of the Ottawa National Forest if—
(1)the tribe attempts to sell all or any part of the land other than that land east of Indian Village Road; or
(2)all or any part of the land is used for any economic purpose, including gaming.
(d)Revision of forest boundaryNot later than 30 days after the transfer under subsection (a), the Secretary of Agriculture shall adjust the boundaries of the Ottawa National Forest to reflect that transfer. 
 
